ORDER

PER CURIAM.
Troy Fenton appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Fenton was found guilty after a jury trial of one count of escape from confinement, Section 575.210. Fenton alleged that he received ineffective assistance of counsel when his trial counsel failed to object to a State’s question during voir dire. This court has reviewed the briefs of the parties and the record on appeal and finds no error of law. A written opinion reciting the facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed. Rule 84.16(b).